COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                  No. 08-21-00054-CV
  IN RE: ROBERT J. GAUDET, JR.,                   §
                                                               AN ORIGINAL PROCEEDING
                   Relator.                       §
                                                                   IN MANDAMUS
                                                  §

                                                  §

                                                  §


                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Selena Solis, Judge of the 243rd District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment